None of the defendant's exceptions are well taken.
The demand, when the case was called for trial, that the plaintiff's counsel should show his authority for using the names of the heirs of Thomas Wilson as plaintiffs, came too late. Rice v. Rice, 66 N.C. 377. *Page 55 
The objection that there is a misjoinder of parties is of no consequence.
Under our new practice the failure to join a proper party is an important matter, but the joinder of unnecessary parties, either as plaintiffs or defendants, is immaterial, save only as it may affect the question of costs.
The plaintiff, Rowland, after showing a grant from the State in 1798 covering the lands in controversy, and mesne conveyances making a perfect title down to Thos. Wilson, who has been absent from the State from forty to forty-six years, and the general report of his death among his relatives in this State, produced a deed from George Wilson to himself bearing date in 1840, and showed a continuous possession of the part in controversy, open and adverse to all others, from 1840 to the date of the defendant's entry in 1868.
There was color of title, and adverse possession for twenty eight years, when only seven years were required to rip into a perfect title.
No error.
PER CURIAM.                        Judgment affirmed. *Page 56